Exhibit 10.2

EXECUTION COPY

AMENDMENT TO

ASSET PURCHASE AGREEMENT

THIS AMENDMENT (the “Amendment”) dated as of November 2, 2006 (the “Amendment
Date”) amends that ASSET PURCHASE AGREEMENT (the “Agreement”) made and entered
into August 2, 2006, by and among Entravision Communications Corporation, a
Delaware corporation (“ECC”), Entravision-Texas Limited Partnership, a Texas
limited partnership (“ECC LP”) and Entravision Holdings, LLC, a California
limited liability company (“Holdings”), on the one hand, and Liberman
Broadcasting of Dallas, Inc., a California corporation (“LBI”), and Liberman
Broadcasting of Dallas License Corp., a California corporation (“LBI Sub”), on
the other. ECC, ECC LP and Holdings are referred to collectively as “Seller” and
LBI and LBI Sub are referred to collectively as “Buyer.” Other capitalized terms
used, but not defined, herein shall have the meaning given such terms in the
Agreement.

W I T N E S S E T H:

WHEREAS, the Buyer and Seller have agreed to amend the Agreement in certain
respects, and

WHEREAS, the amendment to the Agreement is intended to eliminate certain
disputes that have arisen between Buyer and Seller related to the transactions
contemplated by the Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Parties, intending to be legally bound agree as follows:

1.1 LER Agreement, Primary Studio Lease. Section 1.1, Schedule I, Schedule II
and Schedule IV of the Agreement are amended as follows:

1.1.1 The definition of “Assumed Contracts” is amended as a result of the
amendment to Schedule I pursuant to Section 1.1.2 of this Amendment.

1.1.2 The definition of “Prepaid Amounts” and Section 3.6.1 shall be amended so
as to delete references to the Primary Studio Lease set forth therein.

1.1.3 Schedule I is amended to remove from Schedule I the following agreements:
(a) the LER Agreement, and (b) the Primary Studio Lease. The remaining items on
Schedule I shall not be renumbered as a result of this amendment.

1.1.4 Schedule II is amended to remove the Primary Studio Lease (Item 5 on such
Schedule).

1.1.5 Schedule III is amended to add “Pending complaint regarding KTCY notified
to Seller by the FCC Enforcement Bureau on November 1, 2006 the



--------------------------------------------------------------------------------

(“FCC Complaint”),” which is added solely as an exception to the first sentence
of Section 4.3.3 of the Agreement.

1.1.6 Schedule IV is amended to remove the reference to Item 2 and both
references to Item 6, in each case, appearing in No. 2 under the “Required
Consents (Seller)” section of Schedule IV.

1.1.7 Provided Buyer gives at least one business days’ notice (which notice may
be telephonic or by email, as may be agreed by Buyer and Seller) of the date and
time on which it wishes to enter the premises covered by the Primary Studio
Lease (the “Mockingbird Premises”), and such entry will occur during the forty
five days following the Closing Date, Seller will (a) provide notice to the
Mockingbird Landlord on the same business day as Seller receives notice from
Buyer (provided such notice is received prior to 5 pm Pacific time) of the
desired date and time of Buyer’s move, (b) work with Buyer to obtain the
necessary approvals from landlord as expeditiously as possible, and (c) provided
the landlord under the Primary Studio Lease provides the necessary approval of
such date and time, provide access to Buyer to the Mockingbird Premises at the
approved date and time for the purpose of allowing Buyer to remove any Purchased
Assets located at the Mockingbird Premises at Buyer’s sole cost. On up to five
occasions, Buyer’s request under the preceding sentence may be for an identified
contiguous period of up to five days during which Buyer can access the
Mockingbird Premises at any times during such period as are approved by
landlord, and Seller will provide such access within such contiguous period as
directed by Buyer. In addition, Seller will cooperate with Buyer and provide
Buyer access to the Mockingbird Premises from time to time during business hours
as reasonably requested by Buyer during business hours for the purpose of
removing Purchased Assets which do not require advance landlord approval for
removal. Seller agrees to perform all obligations as tenant under the Primary
Studio Lease during such forty-five day period, and agrees to cooperate in good
faith with Buyer’s removal of the Purchased Assets from the Mockingbird
Premises, including providing notices and making such requests of the landlord
as necessary to accommodate the access and removal rights referenced herein.
Buyer shall use reasonable care in the removal of the Purchased Assets from the
Mockingbird Premises, provided that Buyer shall not be obligated to restore any
portions of the Mockingbird Premises following such removal except to the extent
of damage directly caused by Buyer which exceeds that which would customarily
occur in the course of such removal. In no event shall Buyer be liable for any
repair or restoration of the Mockingbird Premises other than with respect to the
repair of damage directly caused by Buyer which exceeds that which would
customarily occur in the course of such removal, if any, or if Buyer removes any
property not included in the Purchased Assets. Other than such access, Buyer
shall have no right, title or interest in or under the LER Contract or the
Primary Studio Lease (including, without limitation, to any security deposit
thereunder), and in no event will Buyer have any liability or responsibility
under the LER Contract or the Primary Studio Lease. Seller shall have no
responsibility or liability for any damages to or loss of the Purchased Assets
on and after the

 

2



--------------------------------------------------------------------------------

Closing Date, except on account of any actions taken by Seller or any failure of
Seller to use commercially reasonable efforts to secure the Mockingbird Premises
prior to Buyer’s removal of the Purchased Assets therefrom. Except as set forth
in the preceding sentence, all risk of loss of or damages to the Purchased
Assets following the Closing Date shall be borne by Buyer. If any Purchased
Assets remain on the Mockingbird Premises after the 45 day period described
above, as tolled pursuant to the next sentence, Buyer will pay Seller (i) the
amount of $540 per day for each day that it continues to occupy the premises,
and (ii) all Damages suffered by Seller in the event Buyer continues to occupy
any portion of the Mockingbird Premises after expiration of the Primary Studio
Lease. The 45 day period will toll, day for day, and solely for purposes of the
rental obligation, but in no event longer than the expiration of the Primary
Studio Lease, for each day Seller is in material default of its contractual
obligations under this Section 1.1.7 such that Buyer has been unable to obtain
access to the Mockingbird Premises on a day for which it has requested access in
accordance with this Section 1.1.7.

1.2 Closing Date Agreed; Documents in Final Form. The Parties agree that the
Closing Date shall be on the date hereof, and that the form of each document or
instrument to be delivered at the Closing has been mutually agreed to by each of
the Parties on or prior to the Amendment Date.

1.3 Section 2.1, Section 2.2.3. Sections 2.1 and 2.2.3 are amended as follows:

1.3.1 Section 2.1 is amended to delete the “and” at the end of Section 2.1.7, to
add a semi-colon and “and” at the end of Section 2.1.8, and to add as a new
subsection 2.1.9: “All accounts receivable of Seller accruing prior to the
Closing Date with respect to advertisements aired on one or more of the Stations
prior to the Closing Date and all other accounts receivable exclusively related
to one or more of the Stations or the Towers (the “Purchased ARs”), except as
expressly excluded pursuant to Section 2.2.3. Notwithstanding any provision of
this Agreement to the contrary, no representation or warranty is given by Seller
to Buyer related to the Purchased ARs, except that Seller represents and
warrants to Buyer that (i) Seller is the owner of the Purchased ARs, free and
clear of all Encumbrances other than Permitted Liens and that it has not
assigned any rights with respect to such receivables to any Person except
pursuant to this Section 2.1.9, (ii) Schedule 2.1.9 hereto constitutes a true
and correct list of the Purchased ARs as of October 24, 2006 (or, after delivery
of the updated Schedule 2.1.9 referenced in the last sentence of this
Section 1.3.1, as of November 1, 2006), (iii) Schedule 2.1.9 hereto accurately
reflects the aggregate dollar amount of the Purchased ARs as of October 24, 2006
(or, after delivery of the updated Schedule 2.1.9 referenced in the last
sentence of this Section 1.3.1, as of November 1, 2006), and (iv) with respect
to each receivable listed on Schedule 2.1.9, that each such receivable
(a) represents actual indebtedness or other obligations incurred by the
applicable account debtors and owed to the Seller (prior to the assignment of
the Purchased ARs to Buyer) and (b) has arisen from bona fide transactions
between the account debtor and the Seller in the ordinary course of business.
Seller agrees that the representations and warranties set forth in the preceding

 

3



--------------------------------------------------------------------------------

clauses (i), (ii) and (iii) are Fundamental Representations under the Agreement,
and Buyer agrees that none of the representations and warranties set forth in
the preceding sentence is a representation or warranty as to collectibility.
Within five (5) business days of the Closing Date, the Seller shall send a
notice, in a form acceptable to Buyer, to each of the account debtors with
respect to such receivables informing such account debtors that such payments
are to be paid to LBI.” Buyer hereby agrees that as and when the Purchased ARs
are collected by Buyer, Buyer will pay LER the actual commissions due pursuant
to the LER Agreement on such Purchased ARs as shown in Schedule 2.1.9, in an
amount not to exceed $21,036.07. Additionally, Seller shall cause LER to forward
any payments received by LER on Buyer’s behalf to Buyer within five (5) business
days and shall not be entitled to receive any commissions from Buyer if LER has
failed to forward any payments received on Buyer’s behalf to Buyer within such
five (5) business day period. Seller shall provide an updated and revised
Schedule 2.1.9 dated as of November 1, 2006 not later than November 13, 2006
which, on the date provided to Buyer, shall replace the Schedule 2.1.9 attached
hereto in its entirety (including for purposes of the representations and
warranties set forth above), and shall have the same level of detail as is set
forth in the Schedule 2.1.9 attached hereto, provided Buyer provides Seller all
needed access to the books and records need to compile such schedule.

1.3.2 The references to Section 2.1.8 in Sections 2.1, 4.4.1 and 4.20 shall be
amended so as to replace such references with references to Section 2.1.9,
provided, however, that Buyer acknowledges as an exception to the
representations in Sections 4.4.1 and 4.20 that LER has the right to commissions
on the accounts receivable included in the Purchased Assets pursuant to
Section 2.1.9 in an amount not to exceed $21,036.07.

1.3.3 Section 2.2.3 is amended to read in its entirety “the accounts receivable
of Seller accruing prior to the Closing Date totaling up to $194,962 due from
Radio Ayo in the aggregate (up to $130,000 of which is in the 270-day column and
up to $64,962 of which is in the 360-day column, in each case, as referenced in
the October 30, 2006 e-mail from Elliot Evers to Lenard Liberman) and related to
KZMP (AM) (the “Broker Receivables”);”.

1.3.4 For purposes of clarity, the files, records and logs described in
Section 2.1.7 of the Agreement shall specifically include the traffic system
data, client billing records, invoices and other original records of the
Stations regarding the historical business activity with the advertisers whose
advertisements give rise to the accounts receivable included in the Purchased
Assets pursuant to Section 2.1.9 of the Agreement, and Seller further agrees to
provide reasonable assistance to Buyer in connection with any dispute related to
the collection of any such accounts receivable at Buyer’s sole cost and expense
for Seller’s out-of-pocket costs or expenses, if any, incurred in connection
therewith. To the extent any files, records or logs described in Section 2.1.7
(including as clarified hereby) are not delivered to Buyer on the Closing Date,
Seller will deliver such records from

 

4



--------------------------------------------------------------------------------

time to time as requested by Buyer but in all events within two business days of
Buyer’s request therefor.

1.4 Amendment of Purchase Price; Amendment of Section 3.1.

1.4.1 Section 3.1 is amended to delete “Ninety-Five Million Dollars
($95,000,000),” and substitute therefor “Ninety-Two Million five Hundred
Thousand Dollars ($92,500,000), of which $22,500,000 shall be the purchase price
of the Purchased Assets related to Station KBOC”.

1.4.2 Section 3.1.1 is amended to delete “$95,000,000” and to substitute
therefor “$92,500,000.”

1.4.3 Section 3.1.2 is amended to provide that ECC and LBI shall on November 1,
2006 jointly deliver written instructions to the Escrow Agent to deliver the
entire Escrow Deposit in one or more wires as designated and directed by ECC.

1.5 Section 3.2. Section 3.2 is amended by deleting the penultimate sentence
thereof and replacing the text thereof in its entirety with the following three
sentences: “Seller and Buyer confirm that Buyer is not assuming the Primary
Studio Lease or the LER Agreement or any obligation thereunder, which, for the
avoidance of doubt, shall constitute Excluded Liabilities. Without limiting the
generality of the foregoing, Seller shall be responsible for any obligation to
pay the Buyout Amount and shall take all actions as are required so that the LER
Agreement is terminated with respect to the Stations on account of their being
Terminated Stations (as defined in the LER Agreement). Additionally, for the
avoidance of doubt, nothing in Section 4.7 of the Agreement shall be read to
contradict this Section 3.2.”

1.6 Section 3.5. Section 3.5 is amended by replacing the text thereof in its
entirety with the following: “Not later than sixty (60) days after the Closing
Date, Buyer shall provide a proposed allocation of the Purchase Price pursuant
to Section 1060 of the Internal Revenue Code of 1986, as amended, to Seller,
which allocation shall be consistent with the valuation of KBOC set forth on
Appendix I. Seller shall have the right to consent to such allocation schedule,
which shall not unreasonably be withheld, it being understood that Seller shall
not withhold its consent to the allocation to the extent that it reflects the
incorporation of a valuation of the Purchased Assets conducted by BIA Financial
Network, Inc. or its Affiliate. The parties shall not take any position
inconsistent with such allocation schedule for purposes of any Tax filing on IRS
Form 8594.”

1.7 Section 3.6.1. Section 3.6.1 is clarified by adding a new sentence at the
end of such Section that provides in full as follows: “Nothing in the first
sentence of Section 3.6.1 is intended to, or does, affect Seller’s agreement to
sell, assign, convey, transfer and deliver the Purchased ARs to Buyer.”

1.8 Section 4.22. A new Section 4.22 shall be inserted in the Agreement, which
provides as follows: “Seller represents and warrants that (i) it has provided to
Buyer notice of all cancellations of sales orders related to the Stations and
received by Seller on or prior to November 1, 2006, and (ii) all sales orders
delivered to Buyer through November 1, 2006 are enforceable by Buyer in
accordance with their terms, except as enforcement thereof may be

 

5



--------------------------------------------------------------------------------

limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).” Seller
and Buyer acknowledge and agree that (a) “Contracts” and “Assumed Contracts”
include all sales orders with respect to the Stations entered into by Seller
prior to the Closing Date, (b) Seller’s representation in Section 4.22 is a
Fundamental Representation for purposes of the Agreement, and (c) that none of
Seller’s representations and warranties set forth in Section 4.22 is a
representation or warranty as to collectibility.

1.9 Section 6.10. A new Section 6.10 shall be inserted in the Agreement to read
in full as follows: “Seller agrees within ten (10) business days of the Closing
Date to pay each employee of Sellers with respect to the Stations who is
employed by Buyer upon the Closing Date or within thirty (30) days after the
Closing Date such amount of “stay bonus” as such employee would have received
had such employee not been employed by Buyer on the Closing Date or within
thirty (30) days after the Closing Date, as applicable, and, to the extent that
Seller has not already communicated this change to the “stay bonus” arrangements
in writing to each employee of the Seller with respect to the Stations, Seller
shall immediately, on the date hereof, communicate such change to the “stay
bonus” arrangements to such employees in writing.”

1.10 Section 7.8. Section 7.8 shall be amended to read in full as follows:

If advertisers whose advertisements air on the Stations, whether prior to, on or
after the Closing Date, make payments in respect of advertisements airing on the
Stations prior to, on or after the Closing Date to Seller rather than to Buyer,
Seller shall hold such amounts in trust for Buyer, shall promptly notify Buyer
of the receipt of such funds and shall forward such amounts to Buyer within five
business days. If an advertiser who has advertised on the Stations prior to the
Closing Date also advertises on other stations owned or programmed by Seller or
its Affiliates other than the Stations (whether prior to, on or after the
Closing Date) and a payment is received that does not reference an invoice
number or otherwise indicate which invoice, station or market the payment
relates to and such advertiser has obligations relating to advertisements airing
on the Stations and to advertisements airing on stations owned or programmed by
Seller and its Affiliates other than the Stations, Seller shall upon receiving
such payment contact the advertiser and obtain written instruction (including
via e-mail) from the advertiser directing whether the payment should be applied
against an obligation relating to advertisements airing on the Stations or to
advertisements airing on stations other than the Stations and the invoice number
to which such payments should be applied. Seller shall notify Buyer within five
(5) business days of receiving the advertiser’s response pursuant to the
preceding sentence. If Radio Ayo makes any payments to Buyer rather than to
Seller with respect to any of the Broker Receivables referenced in
Section 2.2.3, whether prior to, on or after the Closing Date, Buyer shall hold
such amounts in trust for Seller, shall promptly notify

 

6



--------------------------------------------------------------------------------

Seller of the receipt of such funds and shall forward such amounts to Seller
within five business days. The Parties shall treat any payments received for
other services provided by the Stations or with respect to the Purchased Assets
prior to, on or after the Closing Date in the same manner as payments for
advertisements airing on the Stations are treated under this Section 7.8.

1.11 Appendix I. Appendix I is amended to delete the text thereof in its
entirety and to substitute therefor “Seller and Buyer expressly acknowledge and
agree that $22,500,000 of the Purchase Price shall be allocated to the Purchased
Assets related to Station KBOC.”

1.12 Appendix II. Appendix II hereto is added to the Agreement as Appendix II
thereto.

1.13 Employee Termination Letters. Seller agrees that without limitation of
Seller’s obligations under Section 6.1.4, if Buyer hires any employee of the
Stations on or after the Closing Date Seller shall (on notice from Buyer to such
effect) provide to any such employee a termination letter and/or other document
releasing such employee from (i) all non-compete restrictions,
(ii) non-solicitation restrictions (as they relate to solicitation of employees
of Seller working (or formerly working) at the Stations), and (iii) other
similar obligations, in each case (as to clauses (i) through (iii)) if any such
restrictions exist at such time in favor of Seller. Seller shall be deemed to
have waived any such rights upon Buyer’s hiring of such Station employee
notwithstanding any failure by Seller to deliver the termination letter or other
document referenced in the preceding sentence.

1.14 Waivers and Releases. The agreements set forth in this Amendment represent
a compromise and settlement of certain disputed matters. By entering into this
Amendment neither Party shall be deemed to have admitted or acknowledged the
existence of any liability or wrongdoing, all such liability being expressly
denied.

1.14.1 LBI Claims. LBI has, on and prior to the date of this Amendment, alleged
the following: (a) that Seller has breached Section 8.1.4 of the Agreement, in
that a Material Adverse Effect occurred since the Execution Date, (b) that
Seller has failed to provide all of the information required to be delivered to
LBI under Section 6.1.3 and Schedule XI of the APA, (c) that Seller has failed
to require its employees to communicate with LBI as required under the APA,
(d) that Seller has failed to operate the business in the ordinary course with
respect to its relations to employees and to advertisers in a manner that
breaches Sections 6.1.1, 6.1.2, 6.2.4 and Section 6.1.3 among other provisions
of the Agreement, (e) that Seller’s employee bonus plan for employees of the
Stations (as in existence prior to this Amendment) resulted in a breach of
Section 8.1.3, (f) that certain consents or estoppel certificates were not in
the forms required under the Agreement, and (g) that Seller otherwise failed to
meet the Buyer’s conditions to closing under the Agreement on account of the
matters referenced in clauses (a) through (f). To the extent the claims set
forth in the immediately preceding sentence are or could be asserted under any
provision of the Agreement not referenced above, or any document or instrument
delivered in accordance with the Agreement, Buyer shall

 

7



--------------------------------------------------------------------------------

be deemed to have asserted such claims under such provisions. All the claims
referenced in this Section 1.14.1 are the “LBI Claims.”

1.14.2 Entravision Claims. Entravision has, on and prior to the date of this
Amendment, alleged the following: (a) Buyer failed to close on the required
Closing Date under the Agreement (as in existence prior to this Amendment), and
(b) Buyer failed to use all commercially reasonable efforts to cause the closing
conditions under the Agreement to be satisfied. To the extent the claims set
forth in the immediately preceding sentence are or could be asserted under any
provision of the Agreement not referenced above, or any document or instrument
delivered in accordance with the Agreement, Seller shall be deemed to have
asserted such claims under such provisions. All the claims referenced in this
Section 1.14.2, which shall also include any claim by Seller that Buyer
improperly required Seller to amend the terms of the Agreement in the manner set
forth herein, are the “Entravision Claims.”

1.14.3 Release of LBI Claims. Buyer on behalf of itself and each of its parents,
subsidiaries, other affiliates, predecessors, successors and assigns does hereby
fully and forever release and discharge Seller and each of their parents,
subsidiaries, other affiliates, predecessors, assigns, and their respective
directors, officers, employees, agents and representatives from any and all
Damages arising out of or related to the LBI Claims. For the avoidance of doubt,
the release under this Section 1.14.3 does not release any claim for breach of
the representation and warranty made by the Seller pursuant to Section 2.1.9 or
4.22 of the Agreement.

1.14.4 Release of Entravision Claims. Seller on behalf of itself and each of its
parents, subsidiaries, other affiliates, predecessors, successors and assigns
does hereby fully and forever release and discharge Buyer and each of their
parents, subsidiaries, other affiliates, predecessors, assigns, and their
respective directors, officers, employees, agents and representatives from any
and all Damages arising out of or related to the Entravision Claims.

1.14.5 Section 1542. It is the intention of Seller and Buyer and all persons
acting by, through under or in concert with them that the releases granted
pursuant to this Section 1.14 shall be effective as a bar to all causes of
action and claims, and all Damages, whether known or unknown, suspected or
unsuspected and stated to be released pursuant to this Section 1.14. Each of
Seller and Buyer expressly and knowingly waives any and all rights and benefits
conferred by California Civil Code Section 1542 (“Section 1542”) and any law of
any state or territory of the United States or any foreign country or principle
of common law that is similar to Section 1542. Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

8



--------------------------------------------------------------------------------

Each of Seller and Buyer hereby acknowledges that the waivers set forth in this
Section 1.14.5 are an essential and material term of the releases provided for
herein. In connection with such waivers and releases, each of Seller and Buyer
acknowledges that it may hereafter discover facts in addition to or different
from those which they know or believe to be true with respect to the Entravision
Claims or the LBI Claims, respectively, but that it is the intention hereby to
fully, finally and forever settle and release all matters, disputes,
differences, known or unknown, suspected or unsuspected which are or would be
Entravision Claims or LBI Claims. The releases set forth in this Section 1.14
shall be and remain in effect notwithstanding the discovery or existence of any
such additional or different facts related to the subject matter of the
Entravision Claims or the LBI Claims.

1.14.6 Essential Term. Each of Seller and Buyer acknowledges and agrees that the
waivers and releases set forth in this Section 1.14 are an essential and
material term of this Amendment.

1.15 Title Insurance. Seller agrees that the value of the real property for
purposes of the Title Policies will include the value of the Towers.

1.16 Environmental Remediation. Buyer acknowledges and agrees that Seller was
not required to complete any additional environmental remediation prior to
Closing pursuant to Section 7.10 of the Agreement, it being understood that
Buyer does not waive any rights under Section 4.12 of the Agreement.

1.17 Letter of Credit. On the Closing Date Seller agrees to deliver to Buyer, at
such Dallas location as Buyer shall identify on the Closing Date the corrected
original Irrevocable Standby Letter of Credit dated February 15, 2006 in the
amount of $50,000 issued by State Bank of Texas for the benefit of Buyer.

1.18 FCC Complaint. Section 10.1.1 shall be amended to delete the “and” before
(iii) and to add the following after clause (iii): “, and (iv) Damages
occasioned by, arising out of or resulting from the FCC Complaint.”

1.19 Telephone Transition. Seller agrees to use its commercially reasonable
efforts to effect a smooth transition to Buyer of all phone lines used or useful
to the operation of the Stations, including, without limitation, the office
phone lines, request lines and the like. Such transition will include Seller
providing such authorization as may be necessary to allow existing telephone
numbers for the Stations to be transferred over to Buyer. In addition, Seller
agrees not to cancel the T1 lines, ISDN lines or other circuits currently used
in the operation of the Station transmitters, and to allow Buyer to utilize such
lines as necessary to provide for a smooth transition to new lines to be
established for Buyer. It is anticipated that it will take approximately two
weeks following Closing for new T-1 and ISDN lines and other circuits to be
established for Buyer in order to provide for this transition, and Buyer will
promptly notify Seller when such lines are no longer needed for operation of the
Stations. Buyer will pay the ongoing monthly service charges for Seller’s phone
lines (including T-1 and ISDN lines) utilized by Buyer as referenced herein for
the period from Closing until the date Buyer notifies Seller

 

9



--------------------------------------------------------------------------------

that such lines may be cancelled. In order to accomplish the foregoing, Seller
and Buyer will each identify representatives to work together to accomplish a
transition of the phone lines. In addition, until the phone lines are
transitioned as referenced above (which time period is anticipated to be 2 to 3
days following Closing), Seller will permit Buyer’s receptionist to answer the
phone lines for the Stations from the current reception desk location for such
lines.

1.20 Conflicts; Integration. This Amendment contains the entire agreement and
understanding of the Parties relating to the subject matters hereof and
supersedes, cancels and replaces any prior understanding, writing or agreement
between the parties relating to such subject matters. This Amendment is
governed, construed and enforced in accordance with the laws of the State of
California applicable to contract made therein, without giving effect to any law
or rules that would cause the laws of any jurisdiction other than the State of
California to be applied.

1.21 Counterparts. This Amendment may be signed in any number of counterparts
with the same effect as if the signature on each such counterpart were upon the
same instrument.

1.22 Headings. The headings of the Sections of this Amendment are inserted as a
matter of convenience and for reference purposes only. They in no respect
define, limit or describe the scope of this Amendment or the intent or
interpretation of any Section.

1.23 “Agreement.” On and after the date hereof, all references to the
“Agreement” (including references within the Agreement) shall mean the Agreement
as amended hereby, including without limitation as supplemented by the covenants
and other agreements set forth herein.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their duly authorized officers on the day and year first above
written.

 

SELLER: ENTRAVISION COMMUNICATIONS CORPORATION By:   /s/ Walter F. Ulloa  

Chief Executive Officer

Walter F. Ulloa

ENTRAVISION HOLDINGS, LLC By:   /s/ Walter F. Ulloa  

Chief Executive Officer

Walter F. Ulloa

ENTRAVISION-TEXAS LIMITED PARTNERSHIP By: Entravision Texas G.P., LLC, its
general partner By:   /s/ Walter F. Ulloa  

Chief Executive Officer

Walter F. Ulloa

BUYER: LIBERMAN BROADCASTING OF DALLAS, INC. By:   /s/ Lenard D. Liberman  

Lenard D. Liberman

Executive Vice President

LIBERMAN BROADCASTING OF DALLAS LICENSE CORP. By:   /s/ Lenard D. Liberman  

Lenard D. Liberman

Executive Vice President

 

S-1

Amendment to Asset Purchase Agreement